Citation Nr: 0732413	
Decision Date: 10/15/07    Archive Date: 10/26/07

DOCKET NO.  06-38 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a left shoulder disability has been 
received.

2.  Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The appellant served on active duty from October 1974 to May 
1975.  He also served on active duty for training (ACTDUTRA) 
and inactive duty for training (INACTDUTRA) in the Army 
Reserves from May 1975 to May 1980.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision, in which the RO 
held, inter alia, that new and material evidence to reopen 
the appellant's claim for service connection for a residuals 
of an injury to the left shoulder had not been submitted.  
The appellant filed a notice of disagreement (NOD) in April 
2006 and the RO issued a statement of the case (SOC) in 
November 2006.  The next month, the appellant filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals).  

In August 2007, the appellant testified during a hearing 
before the undersigned Veterans Law Judge (VLJ) at the RO; a 
transcript of the hearing is of record.  During the hearing, 
the appellant submitted additional evidence, along with a 
signed waiver of RO jurisdiction.  See 38 C.F.R. § 20.800 
(2007).

The Board points out that, regardless of the RO's actions or 
the terminology it used in denying the appellant's claim, the 
Board has a legal duty under 38 U.S.C.A. §§§ 5108 and 7104 
(West 2002) to address the question of whether new and 
material evidence has been received to reopen the issue of 
service connection for a left shoulder disability.  That 
matter goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim on a de novo basis.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
As the Board must first decide whether new and material 
evidence to reopen the claim for service connection for a 
left shoulder disability has been received before it can 
address the matter on the merits-and in light of the Board's 
favorable action on the petition to reopen-the Board has 
characterized the appeal as encompassing the two issues on 
the title page.

The Board's decision granting the petition to reopen the 
claim for service connection for a left shoulder disability 
is set forth below.  The claim for service connection for a 
left shoulder disability, on the merits, is addressed in the 
remand following the order; that matter is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.


FINDINGS OF FACT

1.  All notification and assistance action needed to fairly 
adjudicate the petition to reopen the claim for service 
connection for a left shoulder disability has been 
accomplished.

2.  In a July 1989 rating decision, the RO denied the 
appellant's claim for service connection for residuals of a 
left shoulder injury; the appellant was notified of the 
decision the next month, but he did not initiate an appeal.

3.  New evidence associated with the claims file since the 
July 1989 rating decision, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for a left shoulder disability, and raises 
a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 1989 rating decision, in which the RO denied the 
claim for service connection for residuals of a left shoulder 
injury, is final.  38 U.S.C.A. § 7105(b) (West 2002); 
38 C.F.R. §§ 20.203, 20.1103 (2007).

2.  As new and material evidence has been received, the 
criteria for reopening the claim for service connection for a 
left shoulder disability are met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The 
VCAA and its implementing regulations essentially include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. 3.159(c).  Subsequent judicial decisions have 
clarified the duties to notify and assist imposed by the 
VCAA, to include Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); and Mayfield v. Nicholson, 07-7130 (Fed. Cir. 
September 17, 2007).

In view of the Board's favorable disposition of the 
appellant's petition to reopen his claim for service 
connection for a left shoulder disability, the Board finds 
that all notification and development action needed to render 
a fair decision on this aspect of the appeal has been 
accomplished.

II.  Petition to Reopen

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).  

The appellant's original claim for service connection for 
residuals of a left shoulder injury was initially considered 
and denied in a July 1989 rating decision.  In denying the 
claim, the RO noted that the appellant's service medical 
records showed a long history of chronic left shoulder 
separation and was status post operative with a screw in 
place.  In particular, a November 6, 1974 entry reflected a 
two-year history of shoulder dislocations.  The RO concluded 
that the evidence showed that the appellant had a pre-
existing condition which made him unfit for induction or 
enlistment and that his pre-existing condition was not 
aggravated by service.  As that decision was not appealed, 
and no other exception to finality applies, it is final as to 
the evidence of record.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. 38 U.S.C.A. § 20.1103 (2007).

The appellant filed a request to reopen the claim for service 
connection for residuals of the left shoulder injury in 
September 2004.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the appellant.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence 
not previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).

Prior to the RO's July 1989 denial, the claims file consisted 
of service medical records showing normal clinical findings 
for the appellant's upper extremities on his May 1974 
enlistment examination; an injury to his left shoulder during 
physical training in November 1974 and contemporaneous x-ray 
evidence of a pre-existing condition; and that he underwent a 
Bristow arthroplasty on his left shoulder in January 1975.  
His Army Reserve records reflected chronic dislocations of 
both shoulders, with x-ray evidence in December 1978 
revealing a metallic implant in each shoulder presumably a 
screw in some scapular structure near the glenoid fossa.  

Evidence associated with the claims file since the July 1989 
denial includes VA examination reports dated in February 2005 
and November 2006; private medical records showing a 
diagnosis of severe degenerative joint disease of the left 
shoulder; an amended July 2007 private medical opinion; and 
the appellant's hearing testimony claiming that he had no 
pre-existing left shoulder disability and that he has had 
continuing left shoulder problems since his November 1974 
injury.  

Clearly, the majority of the additional evidence received is 
"new" in the sense that it was not previously before agency 
decisionmakers.  The Board also finds that some of this 
evidence is "material" for purposes of reopening.  The 
above-mentioned hearing testimony and a July 2007 private 
medical opinion suggests that the appellant was sound on 
entry into service and that the November 1974 injury began 
the process of progressive deterioration of the left 
shoulder.  A lay person can provide an eye-witness account of 
a veteran's visible symptoms.  See, e.g., Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Where the 
determinative issue is not one of causation but of continuity 
of symptomatology, lay observation may suffice to reopen a 
claim.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
see also Gutierrez v. Principi, 19 Vet. App. 1, 9-10 (2004).

Thus, the additional private treatment records, the July 2007 
private medical opinion and the appellant's testimony do, by 
themselves or when considered with the previous evidence of 
record, relate to an unestablished fact necessary to 
substantiate the appellant's claim for service connection for 
a left shoulder disability.  As the Board finds that the 
newly received evidence, discussed above, meets this 
requirement, the Board, in turn, finds that new and material 
evidence to reopen the claim for service connection for a 
left shoulder disability has been received.  The claim for 
service connection, on the merits, is addressed in the 
remand, below.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for a 
left shoulder disability are met.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).


ORDER

As new and material evidence to reopen the claim for service 
connection for a left shoulder disability has been received, 
to this limited extent, the appeal is granted.



REMAND

In view of the Board's decision to reopen, the RO should 
consider the claim for service connection on the merits, in 
the first instance, to avoid any prejudice to the appellant.  
In doing so, the RO should address the alternative theories 
of in-service incurrence, and aggravation of a pre-existing 
disability (to include applicability, and rebuttal, of the 
presumption of soundness) raised by the record.  In this 
regard, the  
Board notes, and the RO should consider, the July 2007 
private medical opinion that the veteran was sound upon entry 
and that his degenerative joint disease of the left shoulder 
had its onset at the time of the November 1967 in-service 
injury, and the November 2006 VA opinion that the appellant's 
left shoulder disability pre-existed entry in service and was 
not aggravated by service.

The RO should also consider the current, correct legal 
authority governing the theory of aggravation of a pre-
existing disability.  In this regard, the Board notes that 
every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002 & Supp. 2006).

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show, by clear and unmistakable 
evidence, that (1) the disease or injury existed prior to 
service and (2) that the disease or injury was not aggravated 
by service. VAOPGCPREC 3-2003 (July 16, 2003).  The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Prior to readjudicating the claim, to ensure that all due 
process requirements are met, the RO should give the 
appellant another opportunity to present information and/or 
evidence pertinent to the claim on appeal.  The RO's notice 
letter to the appellant should explain that he has a full 
one-year period for response.  See 38 U.S.C.A § 5103(b)(1) 
(West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2006) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year notice period).  The RO should also request that the 
appellant submit all evidence in his possession, and ensure 
that its notice to the appellant meets the notice 
requirements of Dingess/Hartman (cited to above), as regards 
the five elements of a claim for service connection-
particularly, disability ratings and effective dates-as 
appropriate (not previously provided).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2007).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim for service connection.  The RO's 
adjudication of the claim should include consideration of 
both in-service incurrence of the claimed disability, and 
aggravation of pre-existing disability (to include discussion 
the applicability, and rebuttal, of the presumption of 
soundness), as noted above.  Further, for the sake of 
efficiency, adjudication of the claim should include 
consideration of evidence received during the Board hearing, 
notwithstanding the waiver of RO consideration of the 
evidence.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the appellant 
and his representative a letter 
requesting that the appellant provide 
sufficient information, and if necessary, 
authorization, to enable VA to obtain any 
additional evidence pertinent to the 
claim for service connection for a left 
shoulder disability that is not currently 
of record.  The RO should also invite the 
veteran to submit all pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.

The RO should ensure that its letter 
meets the requirements of Dingess/Hartman 
(cited to above)-particularly, as 
regards assignment of disability ratings 
and effective dates, as appropriate.  The 
RO's letter should also clearly explain 
to the appellant that he has a full one-
year period to respond (although VA may 
decide the claim within the one-year 
period).

2.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify him and 
his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

4.  After completing the requested 
actions, and any additional notification 
or development deemed warranted, the RO 
should adjudicate the claim for service 
connection for a left shoulder disability 
on the merits, in light of all pertinent 
evidence (to include that submitted 
during the Board hearing) and legal 
authority.  The RO's adjudication of the 
claim should include consideration of 
both in-service incurrence of the claimed 
disability, and aggravation of pre-
existing disability (to include 
discussion the applicability, and, if 
applicable, rebuttal, of the presumption 
of soundness), as noted above. 

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the appellant and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


